NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-1057


                          CARITAS TECHNOLOGIES, INC.,

                                                      Plaintiff-Appellant,

                                           v.

     COMCAST CORPORATION, COMCAST CABLE COMMUNICATIONS, LLC,
       COMCAST IP PHONE, LLC (doing business as Comcast Digital Voice),
    and COMCAST IP PHONE II, LLC, (doing business as Comcast Digital Voice),

                                                      Defendants-Appellees.

       Kerry L. Timbers, Bromberg & Sunstein LLP, of Boston, Massachusetts, argued
for plaintiff-appellant. With him on the brief were Lee Carl Bromberg, Karen A.
Buchanan, and Meredith L. Ainbinder.

      Daralyn J. Durie, Keker & Van Nest LLP, of San Fransisco, California, argued for
defendanst-appellees. With him on the brief were Asim M. Bhansali, and Matthias A.
Kamber.

Appealed from: United States District Court for the Eastern District of Texas

Judge David J. Folsom
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1057


                         CARITAS TECHNOLOGIES, INC.,

                                                            Plaintiff-Appellant,
                                         v.

     COMCAST CORPORATION, COMCAST CABLE COMMUNICATIONS, LLC,
       COMCAST IP PHONE, LLC (doing business as Corncast Digital Voice),
    and COMCAST IP PHONE II, LLC, (doing business as Corncast Digital Voice),

                                                            Defendants-Appellees.




                                JUDGMENT

ON APPEAL from the       United States District Court for
                         the Eastern District of Texas

In CASE NO(S).           2:05-CV-339

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (NEWMAN, RADER, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36



                                              ENTERED BY ORDER OF THE COURT



DATED: August 17, 2007                        /s/ Jan Horbaly
                                              Jan Horbaly, Clerk